 

Exhibit 10.2

 

EXECUTION VERSION



 

 



INVESTOR RIGHTS AGREEMENT

 

by and between

 

U.S. ENERGY CORP.

 

and

 

MT. EMMONS MINING COMPANY

 

Dated as of February 11, 2016

 



 

 



 

 

  

Table of Contents

 

      Page         ARTICLE I DEFINITIONS   1 Section 1.1 Definitions   1 Section
1.2 Other Defined Terms   3 Section 1.3 Interpretative Provisions   3        
ARTICLE II COVENANTS   4 Section 2.1 Information Access Rights   4 Section 2.2
Observer Rights   4 Section 2.3 Standstill   4 Section 2.4 Termination and
Non-transferability of Covenants   5         ARTICLE III REGISTRATION RIGHTS   5
Section 3.1 Demand Registration   5 Section 3.2 Registration Procedures   8
Section 3.3 Expenses   12 Section 3.4 Indemnification   13 Section 3.5
Participation in Underwritten Registrations   15 Section 3.6 Rule 144 Compliance
  15 Section 3.7 Preservation of Rights   16         ARTICLE IV MISCELLANEOUS  
16 Section 4.1 Entire Agreement   16 Section 4.2 Notices   16 Section 4.3
Amendments; Waivers   17 Section 4.4 Headings; Gender   17 Section 4.5
Successors and Assigns; Transfer of Registration Rights   17 Section 4.6 No
Third-Party Beneficiaries   17 Section 4.7 Governing Law   18 Section 4.8
Severability   18 Section 4.9 Remedies Cumulative   18 Section 4.10 Mutual
Drafting   18 Section 4.11 Legal Fees and Costs   18 Section 4.12 Enforcement of
Agreement   18 Section 4.13 Execution; Counterparts   18 Section 4.14 Further
Assurances   18

 

i 

 

  

INVESTOR RIGHTS AGREEMENT

 

THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”) is entered into by and between
U.S. Energy Corp., a Wyoming corporation (the “Company”), and Mt. Emmons Mining
Company, a Delaware corporation (“Investor”), to be effective as of the Closing
of the Purchase Agreement defined below. The Company and Investor are
hereinafter at times referred to individually as a “Party” and collectively as
the “Parties”.

 

WHEREAS, the Company and Investor are parties to the Series A Convertible
Preferred Stock Purchase Agreement, dated as of February 11, 2016 (the “Purchase
Agreement”), pursuant to which the Company has agreed to sell, and Investor has
agreed to purchase, 50,000 shares of Series A Convertible Preferred Stock of the
Company, par value $0.01 per shares (the “Preferred Stock”), subject to certain
conditions, including the execution and delivery of this Agreement.

 

WHEREAS, the Company and Investor desire, for their mutual benefit and
protection, to set forth in this Agreement certain of their respective rights
and obligations with respect to the capital stock of the Company (whether the
Preferred Stock or the Company’s common stock, $.01 par value (the “Common
Stock,” into which the Preferred Stock is convertible), whether outstanding or
issued or acquired hereafter).

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Investor agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1           Definitions. Initially capitalized terms used in this
Agreement shall have the meanings assigned to them in this Section 1.1 or the
applicable Section referenced in Section 1.2, unless the context otherwise
indicates:

 

“Affiliate” of a Person means any other Person that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlling”, “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Commission” means the United States Securities and Exchange Commission.

 

1 

 

  

“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
June 24, 2015, by and among the Company, Investor, Freeport Minerals Corporation
and Cyprus Amax Minerals Company.

 

“Conversion Shares” means the shares of Common Stock and any other securities
issued or issuable upon conversion of the shares of Preferred Stock, and any
other shares of Common Stock and other securities issued in respect of such
shares (because of stock splits, stock dividends, reclassifications,
recapitalizations or similar events).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Person” means any individual, company, partnership, limited liability company,
joint venture, association, joint stock company, trust, unincorporated
organization, government or agency or political subdivision thereof or any other
entity.

 

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including pre- and post-effective
amendments to such Registration Statement, and all other material incorporated
by reference in such prospectus.

 

“Registrable Securities” means the Conversion Shares; provided, that such
Registrable Securities shall cease to be Registrable Securities (i) upon any
sale of such Registrable Shares pursuant to a Registration Statement or Rule 144
under the Securities Act,(ii) upon any sale of such Registrable Shares in any
manner to a person or entity which is not entitled, pursuant to Section 4.5, to
the registration rights under Article III of this Agreement or (iii) when such
Registrable Securities become eligible for resale without restriction and
without the need for current public information pursuant to Rule 144 under the
Securities Act, provided, that if counsel to the holder of Conversion Shares
opines that such securities may not be so eligible for resale, whether because
such holder may be deemed an Affiliate of the Company or otherwise, such
Registrable Securities shall remain Registrable Securities. A Person shall be
deemed a holder of Registrable Securities whenever such Person has the right to
then acquire or obtain from the Company any Registrable Securities, whether or
not such acquisition has actually been effected. Wherever reference is made in
this Agreement to a request or consent of holders of a certain percentage of
Registrable Securities, the determination of such percentage shall include the
Conversion Shares issuable upon conversion of the shares of Preferred Stock even
if such conversion has not been effected.

 

“Registration Statement” means any registration statement of the Company that
covers Registrable Securities pursuant to the provisions of this Agreement filed
with, or to be filed with, the Commission under the rules and regulations
promulgated under the Securities Act, including the related Prospectus,
amendments and supplements to such registration statement, including pre- and
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.

 

“Rule 144” means Rule 144 under the Securities Act or any successor rule
thereto.

 

2 

 

  

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any holder of Registrable Securities, except
for the fees and disbursements of counsel for the holders of Registrable
Securities required to be paid by the Company pursuant to Section 3.3.

 

“Transaction Documents” shall have the meaning set forth in the Purchase
Agreement.

 

Section 1.2           Other Defined Terms. In addition, each of the following
terms is defined in the Section set forth opposite such term:

 

Term   Section Agreement   Preamble Common Stock   Preamble Company   Preamble
Controlling Person   3.2(p) Demand Registration   3.1(b) DTCDRS   3.2(q) Initial
Registrable Securities   3.2 Initial Registration Statement   3.2 Inspectors  
3.2(h) Investor   Preamble Long-Form Registration   3.1(a) New Registration
Statement   3.2 Observer   2.2 Preferred Stock   Preamble Purchase Agreement  
Preamble Records   3.2(h) Shelf Registration   3.1(c) Shelf Registration
Statement   3.1(c) Shelf Supplement   3.1(d) Shelf Takedown   3.1(d) Shelf
Takedown Notice   3.1(d) Short-Form Registration   3.1(b) Suspension Period  
3.1(i)

 

Section 1.3           Interpretative Provisions. The words “hereof”, “herein”
and “hereunder” and words of like import used in this Agreement shall refer to
this Agreement as a whole and not to any particular provision of this Agreement.
Any initially capitalized terms used in any exhibit, annex or schedule but not
otherwise defined therein, shall have the meaning as defined in this Agreement.
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import. “Writing,” “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any agreement or contract are to that agreement or contract
as amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof. References to any Person include the successors and
permitted assigns of that Person.

 

3 

 

  

ARTICLE II
COVENANTS

 

Section 2.1           Information Access Rights. Investor and any of its
Affiliates holding Preferred Stock or Conversion Shares, along with their
agents, attorneys and representatives, shall have the right to access, inspect
and copy, at their own expense, the books and records, including shareholder’s
lists or record of shareholders, of the Company and its subsidiaries at any time
during normal business hours and for any reason with seven (7) Business Days’
written notice to the Company. This provision shall not be in limitation of any
other rights that any holder of Preferred Stock or Conversion Shares may have to
inspect and copy the books and records, including shareholder’s lists or record
of shareholders, of the Company and its subsidiaries pursuant to applicable law.

 

Section 2.2           Observer Rights. Investor and any of its Affiliates
holding Preferred Stock or Conversion Shares collectively shall have the right
to appoint, and to remove and replace, at any time with written notice to the
Company, one individual as an observer of the Board of Directors (the
“Observer”). The Company shall invite the Observer to attend all meetings,
regular and special, of the Board of Directors (including all meetings of any
committee thereof) in a nonvoting observer capacity and shall give the Observer
copies of all notices, minutes, consents, and other materials that it provides
to its directors at the same time and in the same manner as provided to such
directors; provided, that the Observer, Investor and its Affiliates holding
Preferred Stock or Conversion Shares shall agree to hold in confidence all
information so provided; and provided further, that the Company reserves the
right to withhold any information and to exclude the Observer from any meeting
or portion thereof to the extent the Observer’s access to such information or
attendance at such meeting could adversely affect the attorney-client privilege
between the Company and its counsel or result in disclosure of trade secrets or
a conflict of interest; and provided further, that the audit, nominating and
compensation committees may exclude the Observer from the proceedings of such
committees at the discretion of the respective committee. For avoidance of
doubt, no Observer shall have voting rights or any fiduciary obligations to the
Company or its shareholders.

 

Section 2.3           Standstill.

 

(a)          Unless approved by the Board of Directors, neither Investor nor any
of its Affiliates shall purchase or acquire any additional shares of Common
Stock, if, after such purchase, the aggregate beneficial ownership (as
determined in accordance with Rule 13d-3 under the Exchange Act) of Common Stock
of Investor and its Affiliates would exceed 16.86% of the then-issued and
outstanding shares of Common Stock.

 

(b)          Nothing in this Section 2.3 shall affect the conversion privileges
or prevent the application of the anti-dilution protections afforded the
Preferred Stock as set forth in the Company’s Restated Articles of
Incorporation, as amended.

 

4 

 

  

Section 2.4           Termination and Non-transferability of Covenants.

 

(a)          The covenants contained in this Article II shall terminate at such
time as Investor and its Affiliates (i) no longer own any shares of Preferred
Stock; and (ii) no longer own Common Stock representing at least five percent
(5%) of the then-issued and outstanding shares of Common Stock as a result of
the sale of shares of the Common Stock by Investor and/or its Affiliates and not
as a result of dilution from the issuance of shares by the Company; provided,
that the covenants in Section 2.3 shall terminate no later than the tenth
anniversary of the issuance of the Preferred Stock.

 

(b)          Except for transfers between or among Investor and its Affiliates,
the covenants in this Article II are not transferable by Investor or its
Affiliates and do not transfer with the Preferred Stock or Conversion Shares.

 

ARTICLE III
REGISTRATION RIGHTS

 

Section 3.1           Demand Registration.

 

(a)          At any time after the effective date of this Agreement, holders of
a majority of the Registrable Securities (whether or not then outstanding) may
request registration under the Securities Act of all or any portion of their
Registrable Securities pursuant to a Registration Statement on Form S-1 or any
successor form thereto (each, a “Long-Form Registration”). Each request for a
Long-Form Registration shall specify the number of Registrable Securities
requested to be included in the Long-Form Registration. Upon receipt of any such
request, the Company shall promptly (but in no event later than five (5) days
following receipt thereof) deliver notice of such request to all other holders
of Registrable Securities who shall then have ten (10) days from the date such
notice is given to notify the Company in writing of their desire to be included
in such registration. The Company shall prepare and file with the Commission a
Registration Statement on Form S-1 or any successor form thereto covering all of
the Registrable Securities that the holders thereof have requested to be
included in such Long-Form Registration within sixty (60) days after the date on
which the initial request is given and shall use its reasonable best efforts to
cause such Registration Statement to be declared effective by the Commission as
soon as practicable thereafter.

 

(b)          If the Company is qualified for the use of a Registration Statement
on Form S-3 or any successor form thereto, the holders of Registrable Securities
shall have the right to request registration under the Securities Act of all or
any portion of their Registrable Securities pursuant to a Registration Statement
on Form S-3 or any similar short-form Registration Statement (each, a
“Short-Form Registration” and, collectively with each Long-Form Registration and
Shelf Registration (as defined below), a “Demand Registration”). Each request
for a Short-Form Registration shall specify the number of Registrable Securities
requested to be included in the Short-Form Registration. Upon receipt of any
such request, the Company shall promptly (but in no event later than
five (5) days following receipt thereof) deliver notice of such request to all
other holders of Registrable Securities who shall then have ten (10) days from
the date such notice is given to notify the Company in writing of their desire
to be included in such registration. The Company shall prepare and file with the
Commission a Registration Statement on Form S-3 or any successor form thereto
covering all of the Registrable Securities that the holders thereof have
requested to be included in such Short-Form Registration within sixty (60) days
after the date on which the initial request is given and shall use its
reasonable best efforts to cause such Registration Statement to be declared
effective by the Commission as soon as practicable thereafter.

 

5 

 

  

(c)          If the Company is qualified for the use of a Registration Statement
on Form S-3 or the then appropriate form for an offering to be made on a delayed
or continuous basis pursuant to Rule 415 under the Securities Act or any
successor rule thereto (a “Shelf Registration Statement”), the holders of
Registrable Securities shall have the right to request registration under the
Securities Act of all or any portion of their Registrable Securities for an
offering on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act or any successor rule thereto (a “Shelf Registration”). Each
request for a Shelf Registration shall specify the number of Registrable
Securities requested to be included in the Shelf Registration. Upon receipt of
any such request, the Company shall promptly (but in no event later than
five (5) days following receipt thereof) deliver notice of such request to all
other holders of Registrable Securities who shall then have ten (10) days from
the date such notice is given to notify the Company in writing of their desire
to be included in such registration. The Company shall prepare and file with the
Commission a Shelf Registration Statement covering all of the Registrable
Securities that the holders thereof have requested to be included in such Shelf
Registration within sixty (60) days after the date on which the initial request
is given and shall use its reasonable best efforts to cause such Shelf
Registration Statement to be declared effective by the Commission as soon as
practicable thereafter.

 

(d)          At any time that a Shelf Registration Statement is effective, if a
holder of Registrable Securities covered by such Shelf Registration Statement
delivers a notice to the Company (a “Shelf Takedown Notice”) stating that the
holder intends to effect an offering of all or part of its Registrable
Securities included in such Shelf Registration Statement (a “Shelf Takedown”)
and the Company is eligible to use such Shelf Registration Statement for such
Shelf Takedown, then the Company shall take all actions reasonably required,
including amending or supplementing (a “Shelf Supplement”) such Shelf
Registration Statement, to enable such Registrable Securities to be offered and
sold as contemplated by such Shelf Takedown Notice. Each Shelf Takedown Notice
shall specify the number of Registrable Securities to be offered and sold under
the Shelf Takedown.

 

(e)          The Company shall not be obligated to effect any Long-Form
Registration within one hundred twenty (120) days after the effective date of a
previous Long-Form Registration or Shelf Takedown. The Company may postpone for
up to forty-five (45) days the filing or effectiveness of a Registration
Statement for a Demand Registration or the filing of a Shelf Supplement for a
Shelf Takedown if the Board of Directors determines in its reasonable good faith
judgment that such Demand Registration or Shelf Takedown would (i) materially
interfere with a significant acquisition, corporate organization, financing,
securities offering or other similar transaction involving the Company;
(ii) require premature disclosure of material information that the Company has a
bona fide business purpose for preserving as confidential; or (iii) render the
Company unable to comply with requirements under the Securities Act or Exchange
Act, provided that, in no event shall any such period exceed an aggregate of
ninety (90) days in any period of twelve (12) consecutive months.

 

6 

 

  

(f)          If the holders of the Registrable Securities initially requesting a
Demand Registration or Shelf Takedown elect to distribute the Registrable
Securities covered by their request in an underwritten offering, they shall so
advise the Company as a part of their request, and the Company shall include
such information in its notice to the other holders of Registrable Securities.
The holders of a majority of the Registrable Securities initially requesting the
Demand Registration or Shelf Takedown shall select the investment banking firm
or firms to act as the managing underwriter or underwriters in connection with
such offering.

 

(g)          The Company shall not include in any Demand Registration or Shelf
Takedown any securities which are not Registrable Securities without the prior
written consent of the holders of a majority of the Registrable Securities
initially requesting such Demand Registration or Shelf Takedown, which consent
shall not be unreasonably withheld or delayed. If a Demand Registration or Shelf
Takedown involves an underwritten offering and the managing underwriter of the
requested Demand Registration or Shelf Takedown advises the Company and the
holders of Registrable Securities in writing that in its reasonable and good
faith opinion the number of shares of Registrable Securities proposed to be
included in the Demand Registration or Shelf Takedown, including all Registrable
Securities and all other securities proposed to be included in such underwritten
offering, exceeds the number of Registrable Securities which can be sold in such
underwritten offering and/or the number of shares of Registrable Securities
proposed to be included in such Demand Registration or Shelf Takedown would
adversely affect the price per share of the Registrable Securities proposed to
be sold in such underwritten offering, the Company shall include in such Demand
Registration or Shelf Takedown (i) first, the shares of Registrable Securities
that the holders of Registrable Securities propose to sell, and (ii) second, the
securities proposed to be included therein by any other Persons (including
shares of securities to be sold for the account of the Company and/or other
holders) allocated among such Persons in such manner as they may agree. If the
managing underwriter determines that less than all of the Registrable Securities
proposed to be sold can be included in such offering, then the Registrable
Securities that are included in such offering shall be allocated pro rata among
the respective holders thereof on the basis of the number of Registrable
Securities owned by each such holder.

 

(h)          The Company shall not effect any sale registered under the
Securities Act or distribution of its equity securities, or any securities
convertible into, exercisable for or exchangeable for shares of such securities,
during the sixty (60) days prior to and during the 90-day period beginning on
the effective date of any underwritten Demand Registration (other than a
registration (i) pursuant to a Registration Statement on Form S-8 (or other
registration solely relating to an offering or sale to employees or directors of
the Company pursuant to any employee stock plan or other employee benefit
arrangement), (ii) pursuant to a Registration Statement on Form S-4 (or similar
form that relates to a transaction subject to Rule 145 under the Securities Act
or any successor rule thereto), or (iii) in connection with any dividend or
distribution reinvestment or similar plan), unless the managing underwriter of
any such underwritten registration otherwise agrees.

 

7 

 

  

(i)          The holders of Registrable Securities agree that the Company may
impose a Suspension Period due to, and each holder agrees that, upon receipt of
a notice from the Company of the occurrence of any event of the kind described
in Section Section 3.2(g), such Holder will forthwith discontinue disposition of
such Registrable Securities under the Registration Statement until such holder’s
receipt of the copies of the supplemental prospectus or amended Registration
Statement as contemplated by Section 3.2(g) or until it is advised in writing by
the Company that the use of the applicable prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such prospectus or
Registration Statement (a “Suspension Period”); provided, that the Company shall
use its reasonable best efforts to eliminate or cure the cause of the Suspension
Period. The Company may provide appropriate stop orders to enforce the
provisions of this Section 3.1(i).

 

(j)          At any time prior to the effective date of a Registration
Statement, the holders of a majority of the Registrable Securities participating
in the registration may withdraw such request by written notice of such
withdrawal to the Company.

 

(k)          Subject to the other limitations contained in this Agreement, the
Company is not obligated hereunder to effect (A) more than two Demand
Registrations in any 12 month period, (B) more than a total of three Demand
Registrations pursuant to this Agreement or (C) a subsequent Demand Registration
if a Registration Statement covering all of the Registrable Securities held by
the holders requesting the registration shall have become effective under the
Securities Act and remains effective under the Securities Act and is sufficient
to permit offers and sales of the number and type of Registrable Securities on
substantially the terms and conditions specified in the request for Demand
Registration. In addition, the Company will not be required to file a
Registration Statement at a time when filing a Registration Statement would be
prohibited by the terms of a customary “lock-up” or “market stand-off” provision
included in an underwriting agreement relating to an underwritten offering.

.

Section 3.2           Registration Procedures. If and whenever the holders of
Registrable Securities request that the offer and sale of any Registrable
Securities be registered under the Securities Act or any Registrable Securities
be distributed in a Shelf Takedown pursuant to the provisions of this Agreement,
the Company shall use its reasonable best efforts to effect the registration of
the offer and sale of such Registrable Securities under the Securities Act in
accordance with the intended method of disposition thereof, and pursuant thereto
the Company shall as soon as practicable and as applicable:

 

(a)          subject to Sections 3.1(a), (b), (c), (d) and (e), prepare and file
with the Commission a Registration Statement covering such Registrable
Securities and use its reasonable best efforts to cause such Registration
Statement to be declared effective;

 

8 

 

  

(b)          (i) in the case of a Long-Form Registration or a Short-Form
Registration, prepare and file with the Commission such amendments,
post-effective amendments and supplements to such Registration Statement and the
Prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective for a period of not less than one hundred
eighty (180) days, or if earlier, until all of such Registrable Securities have
been disposed of, and to comply with the provisions of the Securities Act with
respect to the disposition of such Registrable Securities in accordance with the
intended methods of disposition set forth in such Registration Statement; and
(ii) in the case of a Shelf Registration, prepare and file with the Commission
such amendments, post-effective amendments and supplements, including Shelf
Supplements, to such Registration Statement and the Prospectus used in
connection therewith as may be necessary to keep such Registration Statement
effective and to comply with the provisions of the Securities Act with respect
to the disposition of all Registrable Securities subject thereto for a period
ending on the earlier of (A) thirty-six (36) months after the effective date of
such Registration Statement and (B) the date on which all the Registrable
Securities subject thereto have been sold pursuant to such Registration
Statement or have ceased to be Registrable Securities;

 

(c)          within a reasonable time before filing such Registration Statement,
Prospectus or amendments or supplements thereto with the Commission, furnish to
one counsel selected by holders of a majority of such selling holders of
Registrable Securities copies of such documents proposed to be filed, which
documents shall be subject to the review, comment and approval of such counsel;

 

(d)          notify each selling holder of Registrable Securities, promptly
after the Company receives notice thereof, of the time when such Registration
Statement has been declared effective, or a supplement, including a Shelf
Supplement, to any Prospectus forming a part of such Registration Statement has
been filed with the Commission;

 

(e)          furnish to each selling holder of Registrable Securities such
number of copies of the Prospectus included in such Registration Statement
(including each preliminary Prospectus) and any supplement thereto, including a
Shelf Supplement (in each case including all exhibits and documents incorporated
by reference therein), and such other documents as such seller may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such seller;

 

(f)          use its reasonable best efforts to register or qualify such
Registrable Securities under such other securities or “blue sky” laws of such
jurisdictions as any selling holder reasonably requests and do any and all other
acts and things which may be reasonably necessary or advisable to enable such
holders to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such holders; provided, that the Company shall not be
required to qualify generally to do business, subject itself to general taxation
or consent to general service of process in any jurisdiction where it would not
otherwise be required to do so but for this Section 3.2(f);

 

9 

 

  

(g)          notify each selling holder of Registrable Securities, if known, as
promptly as reasonably practicable: (i) of any request by the SEC or any other
federal or state governmental authority for amendments or supplements to such
Registration Statement or Prospectus or for additional information that pertains
to such holders as sellers of Registrable Securities; (ii) of the issuance by
the SEC of any stop order suspending the effectiveness of such Registration
Statement covering any or all of the Registrable Securities or the initiation of
any proceedings for that purpose; (iii) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose; and (iv) of the occurrence of any event or passage of time that makes
any statement made in such Registration Statement or prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to such Registration Statement,
Prospectus or other documents so that, in the case of such Registration
Statement or the Prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that no notice by the Company shall be required pursuant to this clause (iv) in
the event that the Company either promptly files a prospectus supplement to
update the Prospectus or a Form 8-K or other appropriate Exchange Act report
that is incorporated by reference into the Registration Statement, which in
either case, contains the requisite information that results in such
Registration Statement no longer containing any untrue statement of material
fact or omitting to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading);

 

(h)          make available for inspection by any selling holder of Registrable
Securities, any underwriter participating in any disposition pursuant to such
Registration Statement and any attorney, accountant or other agent retained by
any such holder or underwriter (collectively, the “Inspectors”), all financial
and other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such Inspector
in connection with such Registration Statement;

 

(i)          provide a transfer agent and registrar (which may be the same
entity) for all such Registrable Securities not later than the effective date of
such registration;

 

(j)          use its reasonable best efforts to cause such Registrable
Securities to be listed on each securities exchange on which the Common Stock is
then listed;

 

(k)          in connection with an underwritten offering, enter into such
customary agreements (including underwriting and lock-up agreements in customary
form) and take all such other customary actions as the holders of such
Registrable Securities or the managing underwriter of such offering reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities, including, without limitation, all commercially reasonable efforts
to procure customary legal opinions and auditor “comfort letters”, making
appropriate officers of the Company available to participate in “road show” and
other customary marketing activities (including one-on-one meetings with
prospective purchasers of the Registrable Securities);

 

(l)          otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the Commission and make available to its
shareholders an earnings statement (in a form that satisfies the provisions of
Section 11(a) of the Securities Act and Rule 158 under the Securities Act or any
successor rule thereto) no later than thirty (30) days after the end of the
12-month period beginning with the first day of the Company’s first full fiscal
quarter after the effective date of such Registration Statement, which earnings
statement shall cover said 12-month period, and which requirement will be deemed
to be satisfied if the Company timely files complete and accurate information on
Forms 10-K, 10-Q and 8-K under the Exchange Act and otherwise complies with
Rule 158 under the Securities Act or any successor rule thereto;

 

10 

 

  

(m)          without limiting Section 3.2(f), use its reasonable best efforts to
cause such Registrable Securities to be registered with or approved by such
other governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Company to enable the holders of such Registrable
Securities to consummate the disposition of such Registrable Securities in
accordance with their intended method of distribution thereof;

 

(n)          notify the holders of Registrable Securities promptly of any
request by the Commission for the amending or supplementing of such Registration
Statement or Prospectus or for additional information;

 

(o)          advise the holders of Registrable Securities, promptly after it
shall receive notice or obtain knowledge thereof, of the issuance of any stop
order by the Commission suspending the effectiveness of such Registration
Statement or the initiation or threatening of any proceeding for such purpose
and promptly use its reasonable best efforts to prevent the issuance of any stop
order or to obtain its withdrawal at the earliest possible moment if such stop
order should be issued;

 

(p)          permit any holder of Registrable Securities which holder, in its
sole and exclusive judgment, might be deemed to be an underwriter or a
“controlling person” (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) (a “Controlling Person”) of the Company, to
participate in the preparation of such Registration Statement and to require the
insertion therein of language, furnished to the Company in writing, which in the
reasonable judgment of such holder and its counsel should be included;

 

(q)          cooperate with the holders of the Registrable Securities to
facilitate the timely preparation and delivery of certificates representing the
Registrable Securities to be sold pursuant to such Registration Statement or
Rule 144 free of any restrictive legends and representing such number of shares
of Registrable Securities and registered in such names as the holders of the
Registrable Securities may reasonably request a reasonable period of time prior
to sales of Registrable Securities pursuant to such Registration Statement or
Rule 144; provided, that the Company may satisfy its obligations hereunder
without issuing physical stock certificates through the use of The Depository
Trust Company’s Direct Registration System (the “DTCDRS”);

 

(r)          not later than the effective date of such Registration Statement,
provide a CUSIP number for all Registrable Securities and provide the applicable
transfer agent with printed certificates for the Registrable Securities which
are in a form eligible for deposit with The Depository Trust Company; provided,
that the Company may satisfy its obligations hereunder without issuing physical
stock certificates through the use of the DTCDRS;

 

(s)          take no direct or indirect action prohibited by Regulation M under
the Exchange Act; provided, that, to the extent that any prohibition is
applicable to the Company, the Company will take all reasonable action to make
any such prohibition inapplicable; and

 

11 

 

  

(t)          otherwise use its reasonable best efforts to take all other steps
necessary to effect the registration of such Registrable Securities contemplated
hereby. If (i) the Company has filed a Registration Statement (the “Initial
Registration Statement”) with the Commission that covers Registrable Securities
(the “Initial Registrable Securities”), (ii) pursuant to Rule 415(a)(5) under
the Securities Act or any successor rule thereto, the Initial Registration
Statement may no longer be used for offers and sales of any of the Initial
Registrable Securities, and (iii) any of the Initial Registrable Securities are
Registrable Securities at the time that (ii) above occurs, the Company shall
prepare and file with the Commission within the time limits required by Rule 415
under the Securities Act or any successor rule thereto a new Registration
Statement covering any Initial Registrable Securities that have not ceased to be
Registrable Securities for an offering to be made on a delayed on continuous
basis pursuant to Rule 415 under the Securities Act or any successor rule
thereto (a “New Registration Statement”) and shall use its reasonable best
efforts to cause such New Registration Statement to be declared effective by the
Commission as soon as practicable thereafter; provided, that, if at the time it
is required to file a New Registration Statement with the Commission pursuant to
this provision the Company is not qualified to use a Registration Statement on
Form S-3 or the then appropriate form for an offering to be made on a delayed or
continuous basis pursuant to Rule 415 under the Securities Act or any successor
rule thereto, the Company shall not be required to file a New Registration
Statement with the Commission and the holders of Registrable Securities shall be
permitted to request registration under the Securities Act of all or any portion
of their Initial Registrable Securities that have not ceased to be Registrable
Securities pursuant to a Long-Form Registration.

 

Section 3.3           Expenses. All expenses (other than Selling Expenses)
incurred by the Company in complying with its obligations pursuant to this
Agreement and in connection with the registration and disposition of Registrable
Securities shall be paid by the Company, including, without limitation, all
(i) registration and filing fees (including, without limitation, any fees
relating to filings required to be made with, or the listing of any Registrable
Securities on, any securities exchange or over-the-counter trading market on
which the Registrable Securities are listed or quoted); (ii) underwriting
expenses (other than fees, commissions or discounts); (iii) expenses of any
audits incident to or required by any such registration; (iv) fees and expenses
of complying with securities and “blue sky” laws (including, without limitation,
fees and disbursements of counsel for the Company in connection with “blue sky”
qualifications or exemptions of the Registrable Securities); (v) printing
expenses; (vi) messenger, telephone and delivery expenses; (vii) fees and
expenses of the Company’s counsel and accountants; (viii) Financial Industry
Regulatory Authority, Inc. filing fees (if any); and (ix) fees and expenses of
one counsel for the holders of Registrable Securities participating in such
registration as a group (selected by, in the case of a registration under
Section 3.1(a), the holders of a majority of the Registrable Securities
initially requesting such registration, and, in the case of all other
registrations hereunder, the holders of a majority of the Registrable Securities
included in the registration). In addition, the Company shall be responsible for
all of its internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties) and the expense of any annual audits. All Selling Expenses
relating to the offer and sale of Registrable Securities registered under the
Securities Act pursuant to this Agreement shall be borne and paid by the holders
of such Registrable Securities, in proportion to the number of Registrable
Securities included in such registration for each such holder.

 

12 

 

  

Section 3.4           Indemnification.

 

(a)          The Company shall indemnify and hold harmless, to the fullest
extent permitted by law, each holder of Registrable Securities, such holder’s
officers, directors, managers, members, partners, shareholders and Affiliates,
each underwriter, broker or any other Person acting on behalf of such holder of
Registrable Securities and each other Controlling Person, if any, who controls
any of the foregoing Persons, against all losses, claims, actions, damages,
liabilities and expenses, joint or several, to which any of the foregoing
Persons may become subject under the Securities Act or otherwise, insofar as
such losses, claims, actions, damages, liabilities or expenses arise out of or
are based upon any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, Prospectus, preliminary Prospectus,
free writing prospectus (as defined in Rule 405 under the Securities Act or any
successor rule thereto) or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of a Prospectus,
preliminary Prospectus or free writing prospectus, in light of the circumstances
under which they were made) not misleading, or any violation or alleged
violation by the Company of the Securities Act or any other similar federal or
state securities laws or any rule or regulation promulgated thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification or compliance;
and shall reimburse such Persons promptly for any legal or other expenses
reasonably incurred by any of them, as incurred, in connection with
investigating or defending any such loss, claim, action, damage or liability,
except insofar as the same are caused by or contained in any information
furnished in writing to the Company by such holder expressly for use therein or
by such holder’s failure to deliver a copy of the Registration Statement,
Prospectus, preliminary Prospectus, free writing prospectus (as defined in
Rule 405 under the Securities Act or any successor rule thereto) or any
amendments or supplements thereto (if the same was required by applicable law to
be so delivered) after the Company has furnished such holder with a sufficient
number of copies of the same prior to any written confirmation of the sale of
Registrable Securities. This indemnity shall be in addition to any liability the
Company may otherwise have. The indemnification provided for under this Section
3.4 shall remain in full force and effect regardless of any investigation made
by or on behalf of the indemnified party or any officer, director or Controlling
Person of such indemnified party and shall survive the transfer of the
Registrable Securities pursuant to Section 4.5.

 

(b)          In connection with any registration in which a holder of
Registrable Securities is participating, each such holder shall furnish to the
Company in writing such information as the Company reasonably requests for use
in connection with any such Registration Statement or Prospectus and, to the
extent permitted by law, shall indemnify and hold harmless, the Company, each
director of the Company, each officer of the Company who shall sign such
Registration Statement, each underwriter, broker or other Person acting on
behalf of the holders of Registrable Securities and each Controlling Person who
controls any of the foregoing Persons against any losses, claims, actions,
damages, liabilities or expenses resulting from any untrue or alleged untrue
statement of material fact contained in the Registration Statement, Prospectus,
preliminary Prospectus, free writing prospectus (as defined in Rule 405 under
the Securities Act or any successor rule thereto) or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a Prospectus, preliminary Prospectus or free writing prospectus, in
light of the circumstances under which they were made) not misleading, but only
to the extent that such untrue statement or omission is contained in any
information so furnished in writing by such holder; provided, that the
obligation to indemnify shall be several, not joint and several, for each holder
and shall not exceed an amount equal to the net proceeds (after underwriting
fees, commissions or discounts) actually received by such holder from the sale
of Registrable Securities pursuant to such Registration Statement. This
indemnity shall be in addition to any liability the selling holder may otherwise
have.

 

13 

 

  

(c)          Promptly after receipt by an indemnified party of notice of the
commencement of any action involving a claim referred to in this Section 3.4,
such indemnified party shall, if a claim in respect thereof is made against an
indemnifying party, give written notice to the latter of the commencement of
such action. The failure of any indemnified party to notify an indemnifying
party of any such action shall not (unless such failure shall have a material
adverse effect on the indemnifying party) relieve the indemnifying party from
any liability in respect of such action that it may have to such indemnified
party hereunder. In case any such action is brought against an indemnified
party, the indemnifying party shall be entitled to participate in and to assume
the defense of the claims in any such action that are subject or potentially
subject to indemnification hereunder, jointly with any other indemnifying party
similarly notified to the extent that it may wish, with counsel reasonably
satisfactory to such indemnified party, and after written notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party shall not be responsible for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof; provided, that, if (i) any indemnified party shall
have reasonably concluded that there may be one or more legal or equitable
defenses available to such indemnified party which are additional to or conflict
with those available to the indemnifying party, or that such claim or litigation
involves or could have an effect upon matters beyond the scope of the indemnity
provided hereunder, or (ii) such action seeks an injunction or equitable relief
against any indemnified party or involves actual or alleged criminal activity,
the indemnifying party shall not have the right to assume the defense of such
action on behalf of such indemnified party without such indemnified party’s
prior written consent (but, without such consent, shall have the right to
participate therein with counsel of its choice) and such indemnifying party
shall reimburse such indemnified party and any Controlling Person of such
indemnified party for that portion of the fees and expenses of any counsel
retained by the indemnified party which is reasonably related to the matters
covered by the indemnity provided hereunder. If the indemnifying party is not
entitled to, or elects not to, assume the defense of a claim, it shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. In such instance, the conflicting indemnified parties
shall have a right to retain one separate counsel, chosen by the holders of a
majority of the Registrable Securities included in the registration, at the
expense of the indemnifying party. Without the consent of the indemnified party,
the indemnifying party shall not consent to a judgment or settlement that does
not contain a full and unconditional release of the indemnified party from all
liability concerning the matter; that includes a statement about or an admission
of fault, culpability or a failure to act by or on behalf of the indemnified
party; or that commits the indemnified party to take, or not take, any action.
An indemnifying party shall not be liable for any settlement of any action or
claim referred to in this Section 3.4 effected without its written consent,
which may not be unreasonably withheld or delayed.

 

14 

 

  

(d)          If the indemnification provided for hereunder is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any loss, claim, damage, liability or action referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amounts paid or payable by such indemnified party as a
result of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the statements
or omissions which resulted in such loss, claim, damage, liability or action as
well as any other relevant equitable considerations; provided, that the maximum
amount of liability in respect of such contribution shall be limited, in the
case of each holder of Registrable Securities, to an amount equal to the net
proceeds (after underwriting fees, commissions or discounts) actually received
by such seller from the sale of Registrable Securities effected pursuant to such
registration. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party, whether the
violation of the Securities Act or any other similar federal or state securities
laws or rule or regulation promulgated thereunder applicable to the Company and
relating to action or inaction required of the Company in connection with any
applicable registration, qualification or compliance was perpetrated by the
indemnifying party or the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties agree that it would not be just and equitable
if contribution pursuant hereto were determined by pro rata allocation or by any
other method or allocation which does not take account of the equitable
considerations referred to herein. No Person guilty or liable of fraudulent
misrepresentation within the meaning of Section 11(f) of the Securities Act
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

Section 3.5           Participation in Underwritten Registrations. No Person may
participate in any registration hereunder which is underwritten unless such
Person (a) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Person or Persons entitled hereunder
to approve such arrangements and (b) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
required under the terms of such underwriting arrangements; provided, that no
holder of Registrable Securities included in any underwritten registration shall
be required to make any representations or warranties to the Company or the
underwriters (other than representations and warranties regarding such holder,
such holder’s ownership of its shares of Common Stock to be sold in the offering
and such holder’s intended method of distribution) or to undertake any
indemnification obligations to the Company or the underwriters with respect
thereto, except as otherwise provided in Section 3.4.

 

Section 3.6           Rule 144 Compliance. With a view to making available to
the holders of Registrable Securities the benefits of Rule 144 and any other
rule or regulation of the Commission that may at any time permit a holder to
sell securities of the Company to the public without registration, the Company
shall:

 

15 

 

  

(a)          make and keep current public information available, as those terms
are understood and defined in Rule 144, at all times after the effective date of
this Agreement;

 

(b)          use reasonable best efforts to file with the Commission in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act, at any time after the effective date of
this Agreement; and

 

(c)          furnish to any holder so long as the holder owns Registrable
Securities, promptly upon request, a written statement by the Company as to its
compliance with the current public information requirements of Rule 144, a copy
of the most recent annual and quarterly report of the Company, and such other
reports and documents as such holder may reasonably request in connection with
the sale of Registrable Securities without registration.

 

Section 3.7           Preservation of Rights. The Company shall not (a) grant
any registration rights to third parties which are inconsistent with the rights
granted hereunder or (b) enter into any agreement, take any action, or permit
any change to occur, with respect to its securities that violates or
subordinates the rights expressly granted to the holders of Registrable
Securities in this Agreement. The Company represents and warrants that it has
not, prior to the effective date of this Agreement, granted any registration
rights to third parties that remain in force and effect as of the effective date
of this Agreement.

 

ARTICLE IV
MISCELLANEOUS

 

Section 4.1           Entire Agreement. The Transaction Documents, together with
the exhibits and schedules thereto, and the Confidentiality Agreement contain
the entire understanding of the Parties with respect to the subject matter
hereof and thereof and supersede all prior agreements and understandings, oral
or written, with respect to such matters, which the Parties acknowledge have
been merged into such documents, exhibits and schedules.

 

Section 4.2           Notices. All notices, demands, and other communications
hereunder shall be in writing, and shall be deemed to have been duly given if
delivered personally, or if mailed by certified mail, return receipt requested,
postage prepaid, or sent by nationally recognized overnight carrier, as follows:

 

  If to Investor: Mt. Emmons Mining Company       Attention: Scott Statham,
Deputy General Counsel       333 North Central Avenue       Phoenix,
Arizona  85004-2189             with a copy to: Jones Walker, L.L.P.      
Attention:  Dionne Rousseau       8555 United Plaza Boulevard, Suite 500      
Baton Rouge, Louisiana  70809  

 

16 

 

  

  If to the Company: U.S. Energy Corp.       Attention:  David Veltri       4643
S. Ulster Street, Suite 970       Denver, Colorado  80237             with a
copy to: Davis Graham & Stubbs LLP       Attention:  John Elofson       1550
Seventeenth Street, Suite 500       Denver, Colorado 80202  

 

or to such other address and with such other copies as such Party may hereafter
reasonably specify for the purpose by notice to the other Party. Each such
notice, demand or other communication shall be effective upon delivery or
refusal of delivery at the address specified in this Section 4.2.

 

Section 4.3           Amendments; Waivers. No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed
by the Company and Investor (or with respect to Article III the holders at the
time of a majority of the Registrable Securities). No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any Party to exercise any right hereunder in any
manner impair the exercise of any such right.

 

Section 4.4           Headings; Gender. When a reference is made in this
Agreement to a section, exhibit or schedule, such reference shall be to a
section, exhibit or schedule of this Agreement unless otherwise indicated. The
table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. All personal pronouns used in this Agreement shall include the
other genders, whether used in the masculine, feminine or neuter gender, and the
singular shall include the plural and vice versa, whenever and as often as may
be appropriate.

 

Section 4.5           Successors and Assigns; Transfer of Registration Rights.
This Agreement shall be binding upon and inure to the benefit of the parties and
their successors and permitted assigns. The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of Investor. The rights contained in Article III of Investor and its
Affiliates owning Preferred Stock or Conversion Shares may be assigned by them
and any subsequent holder in connection with any transfer or assignment by a
holder of Registrable Securities provided that: (i) such transfer may otherwise
be effected in accordance with applicable securities laws, and (ii) such other
party agrees in writing with the Company to be bound by all of the provisions
relating to Article III of this Agreement.

 

Section 4.6           No Third-Party Beneficiaries. This Agreement is intended
for the benefit of the parties hereto and their respective successors and
permitted assigns and is not for the benefit of, nor may any provision hereof be
enforced by, any other person or entity.

 

17 

 

  

Section 4.7           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of Wyoming, United States of America, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of Wyoming or any other jurisdictions) that would cause the
application of the laws of any jurisdictions other than the State of Wyoming.

 

Section 4.8           Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the Parties
shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.

 

Section 4.9           Remedies Cumulative. The rights and remedies of the
Parties are cumulative and not alternative.

 

Section 4.10         Mutual Drafting. This Agreement is the mutual product of
the Parties and each provision hereof has been subject to the mutual
consultation, negotiation and agreement of each of the Parties, and shall not be
construed for or against any Party hereto.

 

Section 4.11         Legal Fees and Costs. In the event a Party elects to incur
legal expenses to enforce or interpret any provision of this Agreement by
judicial proceedings, the prevailing Party shall be entitled to recover such
legal expenses, including reasonable attorneys’ fees, costs, and necessary
disbursements at all court levels, in addition to any other relief to which such
Party shall be entitled.

 

Section 4.12         Enforcement of Agreement. The Parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement was not performed in accordance with its specific terms or was
otherwise breached. It is accordingly agreed that the Parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof in any court of competent
jurisdiction, this being in addition to any other remedy to which they are
entitled at law or in equity.

 

Section 4.13         Execution; Counterparts. This Agreement may be executed in
two or more counterparts, all of which when taken together shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to each other party, it being understood
that the parties need not sign the same counterpart. In the event that any
signature is delivered by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such “.pdf” signature page were an original thereof.

 

Section 4.14         Further Assurances. Each of the parties to this Agreement
shall, and shall cause their Affiliates to, execute and deliver such additional
documents, instruments, conveyances and assurances and take such further actions
as may be reasonably required to carry out the provisions hereof and to give
effect to the transactions contemplated hereby.

 

* * * * * * * * *

 



18 

 



 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the day and year first written above.

 

  COMPANY:       U.S. ENERGY CORP.         By: /s/ David Veltri   Name: David
Veltri   Title: Chief Executive Officer and President

 

  INVESTOR:       MT. EMMONS MINING COMPANY         By: /s/ William E. Cobb  
Name: William E. Cobb   Title: Vice President

 

Signature Page to Investor Rights Agreement

 

 

 